DETAILED ACTION

Claims 1-16 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 20190097835 A1) in view of MacDonald et al. (WO 2011053592 A1).

With respect to claim 1, Bhat teaches a data assimilation server cluster which uses unique keysets for maintaining data of the end user private, (i.e., section 0119 teaches cloud grouping building servers or clustering; section 0120 teaches using private key for maintaining data private).  Bhat teaches the data assimilation server being in communication with the end user over the secure internet connection via a router, (i.e., section 0012 teaches cloud coupled to server and server coupled to end users or system devices via a gateway; fig. 1 teaches ip backbone).  Bhat teaches a database in communication with the data assimilation server cluster for storing data used to configure a connection between the end user and the data assimilation server cluster, (i.e., section 0050 teaches databases; see also section 0106 teaches database for communications).  Bhat teaches a primary block device, (i.e., section 0012 teaches storage devices).  Bhat teaches a secondary block device, wherein the connection between the end user and the data assimilation server cluster comprises a connection between the end user and the primary block device and the secondary block device, (i.e., section 0012 teaches storage devices to store user data, device data, project data and they are interconnected  wherein each of the primary block device and the secondary block device provides dedicated access to the end user such that the primary block device and the secondary block device contain no other data other than the data of the end user, (i.e., section 0012 teaches storage devices to store user data, device data, project data and they are interconnected with the servers; see section 0015; section 0026 teaches using dedicated hardware).  Bhat discloses the claimed subject matter as discussed above except the primary block device and the secondary block device are logically and physically controlled by the end user.  However, MacDonald teaches the primary block device and the secondary block device are logically and physically controlled by the end user, (i.e., page 2, lines 10-26 teaches user control of storage) in order to provide primary and secondary replicas (abstract).  Therefore, based on Bhat in view of MacDonald, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MacDonald to the system of Bhat in order to provide primary and secondary replicas.
 
With respect to claim 2, Bhat teaches wherein the communication between the end user and the data assimilation server cluster is a secure communication, (i.e., section 0120 teaches using private key for maintaining data private).

With respect to claim 3, Bhat teaches wherein the database is only used for provisioning a new end user and for storing encryption keys to establish a respective account for each end user, (i.e., section 0012 teaches storage devices to store user data, device data, project data and they are interconnected with the servers; see section 0015).  

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claims 4-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 20190097835 A1) in view of MacDonald et al. (WO 2011053592 A1) in view of Kawano (US 20100077204 A1).

With respect to claim 4, Bhat teaches wherein the end user comprises encryption keys and wherein the data assimilation server cluster comprises a matching keyset, (i.e., section 0120 teaches using private keyset which is bound to a specific internet protocol (IP) port number and virtual private network instance.  However, Kawano teaches keyset which is bound to a specific internet protocol (IP) port number and virtual private network instance, (i.e., section 0110 teaches keys linked to port and vpn instance) in order to encrypt communication between processing apparatuses (abstract). Therefore, based on Bhat in view of MacDonald in view of Kawano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kawano to the system of Bhat and MacDonald in order to encrypt communication between processing apparatuses.

With respect to claim 5, Bhat and MacDonald discloses the claimed subject matter as discussed above except wherein the database maps a storage drive of the end user to particular account information which is also mapped to a home directory wherein the database links the primary and secondary block devices with specific port numbers.  However, Kawano teaches wherein the database maps a storage drive of the end user to particular account information which is also mapped to a home directory wherein the database links the primary and secondary block devices with specific port numbers, (i.e., section 0110 teaches keys linked to port and vpn instance fig. 17) in order to 

With respect to claim 6, Bhat and MacDonald discloses the claimed subject matter as discussed above except wherein the system establishes a virtual private network (VPN) between the end user and the data assimilation server cluster.  However, Kawano teaches wherein the system establishes a virtual private network (VPN) between the end user and the data assimilation server cluster, (i.e., section 0110 teaches keys linked to port and vpn instance fig. 17) in order to encrypt communication between processing apparatuses (abstract). Therefore, based on Bhat in view of MacDonald in view of Kawano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kawano to the system of Bhat and MacDonald in order to encrypt communication between processing apparatuses.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 20190097835 A1) in view of MacDonald et al. (WO 2011053592 A1) in view of Kawano (US 20100077204 A1) in view of Fox (US 20150295892 A1).

With respect to claim 7, Bhat, MacDonald, and Kawano discloses the claimed subject matter as discussed above except wherein the VPN comprises a stack having a plurality of layers and wherein any one layer therein communicates only with immediately adjacent layers.   However, Fox teaches wherein the VPN comprises a stack having a plurality of layers and wherein any one layer therein communicates only with immediately adjacent layers, (i.e., section 0060 teaches vpn stack and vpn layers) in order to authenticate connections (section 0005). Therefore, based on Bhat in view of MacDonald in view of Kawano in view of Fox, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the 

With respect to claim 8, Bhat teaches wherein the end user is provided with a primary storage device on the primary block device and a secondary storage device on the secondary block device to which the end user can store files and from which the end user can retrieve files using a conventional file manager, (i.e., section 0012 teaches storage devices). Bhat, MacDonald, and Kawano discloses the claimed subject matter as discussed above except a Windows or Linux operating system without a data conversion process.  However, Fox further teaches a Windows or Linux operating system without a data conversion process, (i.e., section 0039 teaches windows os) in order to authenticate connections (section 0005). Therefore, based on Bhat in view of MacDonald in view of Kawano in view of Fox, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fox to the system of Bhat, MacDonald, Kawano in order to authenticate connections.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.M/
Joel MesaExaminer, Art Unit 2447                               

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447